Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered June 15, 2005, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of eight years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
We perceive no basis for reducing the sentence.
*395As the People concede, since the crime, was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur— Friedman, J.P, Nardelli, Sweeny, McGuire and Malone, JJ.